Citation Nr: 0817571	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-14 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that denied the veteran's claim of 
service connection for PTSD.

In February 2008, the veteran testified at a hearing held 
before the undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends, in essence, that he suffers from PTSD 
as a result of seeing injured bodies in an evacuation 
hospital while serving as an X-ray technician in Vietnam.  
Service medical records do not reveal evidence of a 
psychiatric disability.

The veteran was afforded a VA psychiatric examination in 
November 2004 in which the physician found that he "presents 
severity of symptoms, that is considered moderate, but not 
related to PTSD, but rather to anxiety and depressive 
symptomatology linked to current life circumstances."  
However, in January 2005, the veteran submitted a December 
2004 letter from his private physician indicating that he had 
been diagnosed with PTSD which was "apparently service 
connected from his Vietnam experiences."  

At his February 2008 hearing, the veteran testified that he 
has been receiving Social Security Administration (SSA) 
disability benefits since 2000 due, in part, to PTSD.  These 
records have not been associated with the claims folder.  In 
addition, he submitted authorization and consent forms in 
February 2008 requesting that the RO obtain records from 
Union Memorial Hospital and East Baltimore Medical Center, 
both located in Baltimore, Maryland.  To date, however, VA 
has not yet attempted to obtain these records, which 
purportedly relate to treatment for PTSD.  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim. 38 U.S.C.A. § 5103A(a).  The duty to assist 
includes the responsibility to obtain any relevant records 
from the SSA.  Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  As such, this 
matter must be remanded so the RO can attempt to secure any 
available records concerning the veteran's SSA disability 
claim and his private PTSD treatment at Union Memorial 
Hospital and Baltimore Medical Center.  After all pertinent 
records have been obtained, the veteran must be afforded a VA 
psychiatric examination to determine the nature and etiology 
of his current acquired psychiatric disability.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the SSA and 
attempt to obtain records of the veteran's 
disability claim, pending in or about 
2000, to include any disability 
determinations and associated medical 
records.  

2.  The RO should contact Union Memorial 
Hospital, 201 East University Parkway, 
Baltimore, Maryland, and attempt to obtain 
psychiatric treatment records dated from 
2004 to the present.

3.  The RO should contact Brent MacDonald, 
M.D., at the East Baltimore Medical 
Center, 1000 East Eager Street, Baltimore, 
Maryland, and attempt to obtain 
psychiatric treatment records dated from 
2002 to the present.

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature, onset and etiology of any 
psychiatric disorder found to be present.  
All indicated tests should be performed 
and all findings should be reported in 
detail.  The claims folder must be made 
available to and reviewed by the examiner.  
The examiner must rule in or exclude a 
diagnosis of PTSD and opine whether it is 
at least as likely as not that any 
psychiatric disorder is related to or had 
its onset in service.  A rationale should 
be provided in a legible report.  

5.  Then, after undertaking any other 
development deemed necessary, the RO 
should readjudicate the appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

